141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert V. Steinhilber, Appellant,v.WATSON, ESS, MARSHALL & ENGGAS, Attorneys-at-Law;  Paul R.Lamoree, Esq., Appellees.
No. 97-2616.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1998.Filed March 17, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert Steinhilber appeals from the district court's1 adverse grant of summary judgment in this diversity action for abuse of process and intentional infliction of emotional distress.  After careful review of the record, we conclude that the grant of summary judgment involved no error requiring reversal.  For the reasons stated by the district court, we also conclude that the district court did not abuse its discretion by denying Steinhilber's motion to disqualify the district court judge, and sanctioning Steinhilber for a frivolous motion.  We further conclude the district court did not abuse its discretion by denying Steinhilber's motion to amend his complaint.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
Appellees' motion to strike Steinhilber's brief is denied.



1
 The HONORABLE D. BROOK BARTLETT, Chief Judge, United States District Court for the Western District of Missouri